     Case 1:18-cv-02318-LGS-BCM Document 242 Filed 08/24/20 Page 1 of 1

                                                             lusncsDNY
                                                                 DOCUMENT
UNITED STATES DISTRICT COURT                                1    ELECTRO NI CALLY FILED
                                                            I DOC#:
                                                                            az~~ 1Q-O
SOUTHERN DISTRICT OF NEW YORK                                                          I


JOINT STOCK COMPANY "CHANNEL                                1 DATE FILED=
                                                            I!               I     l

ONE RUSSIA WORLDWIDE,"
                                              18-CV-2318 (LGS) (BCM)
           Plaintiff,
      -against-                               ORDER
RUSSIAN TV COMP ANY INC., et al.,
           Defendants.

BARBARA MOSES, United States Magistrate Judge.

      Discovery having closed on August 21, 2020 (Dkt. No. 238), the deadline to file

summary judgment motions is September 21, 2020.

Dated: New York, New York
       August 24, 2020                  SO ORDERED.




                                        ~
                                        United States Magistrate Judge
